 Case 2:21-cv-03049-AB-JPR Document 23 Filed 08/10/21 Page 1 of 1 Page ID #:121



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    PARISH BRANDON,                            Case No. 2:21-cv-03049-AB-JPR
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      TRANSUNION, LLC, et. al.,
14
                      Defendants.
15
16
           THE COURT has been advised that this action has been settled.
17
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
18
     costs and without prejudice to the right, upon good cause shown within 20 days, to re-
19
     open the action if settlement is not consummated. This Court retains full jurisdiction
20
     over this action and this Order shall not prejudice any party to this action.
21
22
23   Dated: August 10, 2021           _______________________________________
                                      ANDRÉ BIROTTE JR.
24                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1.
